MEMORANDUM **
Vernita A. Henson appeals pro se from the district court’s judgment dismissing her 42 U.S.C. § 1983 action under the doctrine of res judicata. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.2002), and we affirm.
The district court properly dismissed the action because Henson’s section 1983 claims were resolved by a judgment on the merits in a prior state court action involving the same parties, and Henson’s newly-asserted claims could have been raised in the state court action. See Olson v. Morris, 188 F.3d 1083, 1086 (9th Cir.1999) (“[Under Arizona law, the] doctrine [of res judicata] binds the same party standing in the same capacity in subsequent litigation of the same cause of action, not only upon facts actually litigated but also upon those points that might have been litigated.”); Gilbert v. Bd. of Med. Exam’rs, 155 Ariz. 169, 745 P.2d 617, 622 (Ct.App.1987), abrogated by statute on other grounds as noted in Goodman v. Samaritan Health Sys., 195 Ariz. 502, 990 P.2d 1061, 1067 n. 7 (Ct.App.1999) (same); see also Union Interchange v. Van Aalsburg, 102 Ariz. 461, 432 P.2d 589, 592 (1967) (explaining that in Arizona, a summary judgment is a judgment on the merits).
Henson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.